Mr. Justice Hutchison
delivered the opinion of the court.
First in the municipal court and later, after a trial de novo, in the district court, the appellants were convicted of adultery and sentenced in each instance to one year in jail.
It is urged that the district court erred, first, in proceeding without jurisdiction to try the case; second, in failing *865to inform the defendants of their right to a trial by jury, and, third, in imposing a sentence of one year in jail together with the costs.
The claim as to want of jurisdiction is based apon an alleged defective signature and jurat. ' The name “ Guadalupe Martinez” is subscribed to the complaint with a cross between the given and surname, but without the usual words above and below the mark. No mention of the name of the complainant is made either in the body of the complaint or in the jurat, and for the purposes of this opinion it may be conceded that in some other respects the jurat is not to be commended as a model. But the complaint purports to have been sworn to before the clerk, of the. municipal court and objection to the defects in question comes too late when made for the first time in this court. People v. García, 18 P. R. R. 814; People v. Noble, 9 P. R. R. 350.
Inasmuch as the appellants cite neither law nor authority in support of the second assignment, we need not dwell at. length upon the question so suggested.
Nor can we agree with the appellants that the facts involved show the penalty imposed to be so clearly excessive as to require modification. The acts complained of were committed in the home of the offending-husband, a two-room dwelling-house, in the immediate presence of the complaining wife and her children,, and it appears that the two defendants continued to live in the house after the departure therefrom of the wife and children, this being the situation at the time of the trial in the district court.
In the circumstances we are not disposed to set aside the deliberate judgment of the two successive trial judges as to the question of a jail sentence and the duration thereof.
The judgment appealed from must be

Affirmed

Chief Justice Hernández and Justices Wolf, del Toro* and Aldrey concurred.